IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00314-CR
 
Victor Antonio Martinez,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 28403CR
 

MEMORANDUM  Opinion

 
In 2005, Appellant was adjudicated guilty of
aggravated sexual assault of a child and received a ten-year sentence.  The
judgment adjudicating guilt states that he was credited thirty-one days for
time served.  He now apparently attempts to appeal the denial of an article
11.07 habeas claim for reduction of his sentence for jail time credit and his
failed attempt to obtain free copies of documents relating to his claim for
reduction.
This court has jurisdiction over criminal appeals
only when expressly granted by law.  Everett v. State, 91 S.W.3d
386, 386 (Tex. App.—Waco 2002, no pet.).  No statute vests this court with
jurisdiction over an appeal from an order denying a request for a free copy of
the trial record when such a request is not presented in conjunction with a
timely filed direct appeal.  Id.; see Self v. State, 122
S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.).  Furthermore, an
intermediate court of appeals has no jurisdiction over post-conviction writs of
habeas corpus in felony cases.  Self, 122 S.W.3d at 295 (citing Tex. Code Crim. Proc. Ann. art. 11.07).
 
Clegg v. State, 214 S.W.3d 671 (Tex. App.—Waco 2007, no pet.).
We notified Appellant that unless he showed grounds for continuing his
appeal, we might dismiss it for want of jurisdiction.  Appellant has filed a response,
but it does not show that we have jurisdiction.  Accordingly, we dismiss this appeal
for want of jurisdiction.
PER CURIAM
 
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
Appeal dismissed 
Opinion delivered and filed
October 29, 2008
Do not publish
[CR25]




 


ing defendants. 
Thus, the summary judgment is interlocutory and not appealable.  Accordingly, we grant the
hospital’s motion and dismiss the appeal for want of jurisdiction.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed for want of jurisdiction
Opinion delivered and filed April 1, 1998
Do not publish